Citation Nr: 1403204	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for peripheral vascular disease of the lower extremities, bilaterally, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the claims currently on appeal.  

The issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a diagnosis of peripheral vascular disease of either lower extremity.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for peripheral vascular disease of the lower extremities, bilaterally, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in November 2005 and August 2006 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The August 2006 letter also provided the Veteran with information regarding how VA determines the appropriate disability rating and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, records of the Veteran's outpatient treatment with VA have been associated with the claims file.  The Veteran was also afforded a VA examination for his diabetes mellitus in November 2005 and March 2006, and the March 2006 examiner offered an opinion as to whether there was evidence of peripheral vascular disease.  While the Veteran has not been provided an examination specifically for his claimed peripheral vascular disease, the Veteran has not been prejudiced by this fact as there is no evidence of a current disability to warrant an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Peripheral Vascular Disease

The Veteran contends that he is entitled to service connection for peripheral vascular disease of the lower extremities.  However, as discussed below, the evidence of record does not reflect that the Veteran has been diagnosed with this condition.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that the Veteran suffered from peripheral vascular disease during his military service.  There is no treatment for this condition, and an evaluation of the lower extremities performed as part of the Veteran's June 1971 release from active duty examination was deemed to be normal.  

Post-service treatment records also fail to reflect that the Veteran has been diagnosed with peripheral vascular disease of the lower extremities.  According to a June 2003 VA examination report, the Veteran was only experiencing occasional mild tingling and numbness in the lower extremities.  Peripheral vascular disease was not diagnosed at this time.  A VA nerve examination was also performed in February 2004.  It was determined that the Veteran was suffering from early minimal to mild peripheral neuropathy involving both lower and upper extremities.  Peripheral vascular disease was again not diagnosed.  

The Veteran underwent an additional VA examination for diabetes mellitus in November 2005.  In a March 2006 addendum, the examiner explained that there were no symptoms or objective evidence of peripheral vascular disease upon examination in November 2005.  The Veteran had no complaints of claudication - symptoms of peripheral vascular disease.  The ankle brachial indices of both lower extremities were normal, bilaterally, indicating good blood flow at the ankle.  Also, the peripheral pulses on that examination of femoral, popliteal, posterior tibial and dorsalis pedis were normal, bilaterally.  Finally, examination of the extremities revealed that there were no ulcers on the feet and no breakdown of the skin of the feet.  A VA examination report from May 2008 also reflects that an examination of both lower extremities was normal with no abnormal findings.  A diagnosis of peripheral vascular disease was not assigned.  The record contains no subsequent evidence of treatment for, or a diagnosis of, peripheral vascular disease.  

The preponderance of the evidence of record demonstrates that service connection is not warranted for peripheral vascular disease of either lower extremity.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of peripheral vascular disease, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers from peripheral vascular disease of the lower extremities.  However, the record does not contain any evidence to demonstrate that the Veteran has the requisite training or expertise to diagnose himself with a specific medical condition.  The record contains no competent evidence of a currently diagnosed disability, and as such, service connection for peripheral vascular disease cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for peripheral vascular disease of the lower extremities must be denied.



ORDER

The claim of entitlement to service connection for peripheral vascular disease of the lower extremities, to include as secondary to diabetes mellitus, is denied.  


REMAND

Regarding the issue of entitlement to service connection for hypertension, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA examination for his diabetes mellitus in November 2005.  The Veteran's hypertension was also discussed, and in March 2006, the examiner opined that because there was no evidence for diabetic nephropathy, the Veteran's diabetes was not the cause of his hypertension.  As for aggravation, the examiner indicated that "there is no data known to this examiner that would assess this other than the cause which is diabetic nephropathy using VA criteria."  

While the Board has considered the March 2006 opinion, it does not find it sufficient to warrant appellate review at this time.  Initially, the examiner simply asserted that there was no data known to this examiner.  The record does not reflect that any research was attempted or undertaken to ascertain whether diabetes mellitus could, by some means, aggravate hypertension.  In addition, the Veteran asserted in a July 2007 statement that he remembered having nosebleeds during military service and being told that he suffered from elevated blood pressure.  The record does not presently contain any opinion regarding direct service connection , even though this is certainly information the Veteran is competent to testify about.  

In light of the above, the Board is of the opinion that the Veteran should be scheduled for a VA examination for his hypertension.  The examining physician should opine as to whether (1) it is at least as likely as not that hypertension is secondary to a service-connected disability (to include diabetes mellitus) and (2) whether it is at least as likely as not that the Veteran's hypertension manifested during, or as a result of, military service.  

Finally, the record contains no evidence of VA medical treatment since May 2009.  Records prepared since this time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since May 2009 should be obtained and incorporated into the Veteran's claims file, either physically or electronically.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding his hypertension.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, and opine as to the following:

(a) Is it at least as likely as not that the Veteran's hypertension manifested during, or as a result of, active military service?  In formulating an opinion, the examiner must take into consideration the Veteran's lay assertions of in-service nosebleeds and of being told he had an elevated blood pressure during military service.  

(b) If it is determined that it is less likely than not that the Veteran's hypertension manifested during, or as a result of, active military service, then the examiner should opine as to whether it is at least as likely as not that his hypertension was either caused by, or aggravated by, a service-connected disability.  The Veteran is service-connected for diabetes mellitus, posttraumatic stress disorder (PTSD), peripheral neuropathy of the upper and lower extremities and chloracne.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be provided without resorting to mere speculation, the examiner should explain in detail why this is the case.  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


